Case 3:19-cv-17272-MAS-TJB Document 160 Filed 06/30/21 Page 1 of 2 PagelD: 1835

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

UMG RECORDINGS INC., et al.,

Plaintiffs, Civil Action No. 19-17272 (MAS) (TJB)

v. ORDER

RCN TELECOM SERVICES, LLC, et al.,

Defendants.

 

 

This matter comes before the Court upon two Motions to Dismiss Counterclaims. The first
motion is Plaintiffs UMG Recordings, Inc., Capitol Records, LLC, Sony Music Entertainment,
Arista Records LLC, Arista Music, LaFace Records LLC, Sony Music Entertainment US Latin
LLC, Volcano Entertainment III], LLC, Zomba Recording LLC, Atlantic Recording Corporation,
Bad Boy Records LLC, Elektra Entertainment Group Inc., Fueled By Ramen LLC, Maverick
Recording Company, The All Blacks U.S.A., Inc., Warner Music Nashville LLC, Warner Records
Inc., Warner Records/Sire Ventures LLC, WEA International Inc., and Recording Industry of
America’s (“RIAA”) (collectively “Plaintiffs” or “UMG”) Motion to Dismiss Counterclaims.
(ECF No. 122.) Defendants RCN Telecom Services, LLC, RCN Telecom Services of New York,
L.P., RCN Capital Corp., RCN Telecom Services of Philadelphia, LLC, RCN Telecom Services
of Massachusetts, LLC, Starpower Communications, LLC, RCN Management Corporation, RCN
ISP, LLC, RCN Digital Services, LLC, RCN NY LLC 1, RCN Telecom Services (Lehigh), LLC,
RCN Telecom Services of Illinois, LLC, 21st Century Telecom Services, Inc., and RCN Cable TV
of Chicago, Inc. (collectively “Defendants” or “RCN”) opposed (ECF No. 135), and Plaintiffs

replied (ECF No. 139). The second motion is Counterclaim Defendant Rightscorp’s Motion to
Case 3:19-cv-17272-MAS-TJB Document 160 Filed 06/30/21 Page 2 of 2 PagelD: 1836

Dismiss Counterclaims. (ECF No. 136.) RCN opposed (ECF No. 143) and Rightscorp replied
{ECF No. 144). The Court has carefully considered the parties’ submissions and decides the matter
without oral argument pursuant to Local Civil Rule 78.1. For the reasons set forth in the
accompanying Memorandum Opinion, and for good cause shown,

IT IS on this oat tay of June 2021 ORDERED that:

I. Plaintiffs’ Motion to Dismiss (ECF No. 122) is GRANTED

2, Rightscorp’s Motion to Dismiss (ECF No. 136) is GRANTED

3. RCN may file an Amended Answer and Countercomplaint by edly fo

 

MICHAEL A. SHIPE /
UNITED STATES DISTRICT JUDGE

ba
